EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made the 1st day of January, 2019.

 

BETWEEN:

 

Kelowna Management Services Corp.

100 – 740 McCurdy Road

Kelowna, BC

V1X 2P7

 

(the “Employer” or the “Company”)

 

AND:

 

John Docherty

[**]1

 

(the “Employee”)

 

WHEREAS:

 

A. The Employer is in the business of providing management services to its
affiliates (the “Affiliates”) as that term is defined in National Instrument
45-106 – Prospectus Exemptions;

 

B. The Affiliates are in the business of research and development of patented
technology;

 

C. The Employer and the Employee have verbally agreed to enter into an
employment relationship for their mutual benefit, which agreement and
relationship has been effected as at January 1, 2019;

 

D. As incentive for the Employee entering into this formal employment agreement,
the Employer has agreed to provide the Employee with an additional two weeks of
vacation per year for an aggregate six weeks of vacation annually throughout the
term of this Agreement.

 

THIS AGREEMENT WITNESSES that the parties have agreed that the terms and
conditions of the relationship shall be as follows:

 

1. Employment

 

1.1 The Employee will be employed by the Employer as the President of the
Company commencing on January 1, 2019 (“Commencement Date”) for a fixed term of
three (3) years with all terms in effect until the agreement automatically
terminates at the expiry of three (3) years from the Commencement Date, unless
either of the parties terminates the agreement prior to the expiry of three (3)
years from the Commencement Date in accordance with this agreement (the
“Expiration Date”). The parties agree to have this agreement apply retroactive
to January 1, 2019, even though the agreement is signed after January 1, 2019,
for the mutual benefit of both parties.

_____________________

1 Certain information has been redacted: the omitted text sets forth the private
residence of the employee

 



 - 1 -

  



 

1.2 The Employee agrees to be bound by the terms and conditions of this
agreement. In carrying out the Employee’s duties, the Employee will comply with
all reasonable instructions as may be given by the Employer.

 

1.3 The Employee acknowledges and agrees that the Employer’s policies and
procedures form part of this agreement. The Employee agrees to comply with the
terms of such policies and procedures so long as they are not inconsistent with
any provisions of this agreement. If the terms of any policies and/or procedures
conflict with the terms of this agreement, the terms of this agreement shall
prevail.

 

1.4 The Employee acknowledges and agrees that effective performance of the
Employee’s duties requires the highest level of integrity and the Employer’s
complete confidence in the Employee’s relationship with other employees of the
Employer and its Affiliates and with all other persons with whom the Employee
deals in the course of employment.

 

1.5 The Employee will report directly to the board of directors of the Company
in fulfilling the duties and responsibilities as set out in Schedule “A” to this
agreement (the “Services”).

 

1.6 The Employee acknowledges and agrees that the Employee may be required to
provide the Services to one or more of the Affiliates.

 

1.7 The Employee and Employer agree that the Services may be materially changed
by the Employer upon providing the Employee with 9 months’ notice (the “Change
of Services Notice”). The Employee agrees that if the Employer materially
changes the Services pursuant to a Change of Services Notice, the employment
relationship will not be terminated.

 

1.8 The Employee agrees to devote the majority of his working time exclusively
to the business of the Employer and that, in the capacity of President, such
working time will not be restricted to a 9 am to 5 pm Monday through Friday work
schedule and the Employee will not receive any additional remuneration other
than the remuneration set out in this agreement for all suck working time. The
Employee also acknowledges that in the performance of the Services he will be
expected to travel and represent the Company and its Affiliates which may
include participation at trade shows, informational panels, presentations, media
events and the like.

 

1.9 The Employee acknowledges and agrees that all services previously provided
(a) to any of the Employee’s former employers, and/or (b) as a contractor or
otherwise to the Employer, will not be recognized by the Employer for any
purpose, except to the minimum extent (if any) required by applicable employment
standards legislation.

 



 - 2 -

  



 

2. Remuneration and Benefits

 

2.1 In consideration of the Employee's performance of the obligations contained
in this agreement, the Employer shall provide the Employee with the remuneration
noted in the attached Schedule “B”.

 

3. Confidential Information

 

3.1 The Employee acknowledges that the Employee will acquire information (the
"Confidential Information") about certain matters which are confidential to and
exclusive property of the Employer or the Affiliates, including, but not limited
to, trademarks, patents, trade dress, know how or trade secrets including lists
of present and prospective customers, pricing and sales policies and concepts,
business plans, forecasts and market strategies, discoveries, designs, methods
or techniques, inventions, research and development, formulas and technology.

 

3.2 The Employee acknowledges that the Confidential Information could be used to
the detriment of the Employer or the Affiliates and that its disclosure to third
parties could cause irreparable harm. Accordingly, the Employee undertakes to
treat the Confidential Information confidentially and not to disclose it to any
third party or use it for any purpose either during the employment, except as
may be necessary in the proper discharge of the Employee’s duties, or after
termination of the employment for any reason, except with the written permission
of the Employer.

 

3.3 The Employee acknowledges that the Employer owns all Confidential
Information that may be developed in whole or in part by the Employee during the
course of the employment with the Employer and the Employee agrees to waive all
moral and legal rights to any such Confidential Information.

 

3.4 All files, notes, documents, data, tapes, reference items, sketches,
drawings, memoranda, records, diskettes, discs and other materials in any way
relating to any of the Confidential Information or to the Employer's business
produced by the Employee or coming into possession by or through the employment,
shall belong exclusively to the Employer and the Employee agrees to turn over to
the Employer all of such materials in the Employee's possession or under the
Employee’s control, forthwith, at the request of the Employer or, in the absence
of a request, on the termination of employment with the Employer.

 

4. Discipline and Termination

 

4.1 The Employee may terminate the Employee’s employment by providing eight (8)
weeks’ advance notice in writing to the Employer. The Employer may waive such
notice, in whole or in part and if it does so, the Employee’s entitlement to
remuneration and benefits pursuant to this agreement will continue to the
expiration of the eight (8) weeks’ notice period and any such waiver shall not
constitute termination of the Employee’s employment.

 



 - 3 -

  



 

4.2 The Employer may terminate the Employee's employment without notice or
payment in lieu thereof for just cause, subject to any minimum statutory
entitlements required to be provided to the Employee under the Ontario
Employment Standards Act, 2000, as amended from time to time (the “ESA”) (if
any). For the purposes of this agreement, the parties agree that “cause” shall
include, but is not limited to:

 



 

(a)any material breach of the provisions of this agreement by the Employee;

 

 

 

 

(b)consistent poor performance on the Employee's part, after being advised as to
the standard required;

 

 

 

 

(c)the Employee's violation of any local, provincial or federal statute,
including, without limitation, an act of dishonesty such as embezzlement or
theft; and

 

 

 

 

(d)conduct on the Employee's part that is materially detrimental to the business
or the financial position of the Employer.



 

4.3 In response to instances of misconduct or other unacceptable performance by
the Employee, the Employer may in its discretion impose disciplinary measures as
may be deemed by the Employer to be appropriate when taking into account the
nature of the misconduct or performance, the Employee's employment record, and
the material surrounding circumstances. These disciplinary measures include, but
are not limited to: verbal warning; written warning; loss of employment
privileges and perquisites; unpaid suspension; removal from position or from
certain duties associated with the position; dismissal. The Employer and the
Employee agree that the Employer's imposition of any of these measures, with the
exception of dismissal, shall not affect the other terms and conditions of this
Agreement and, in particular, shall not be deemed or interpreted as constituting
a constructive dismissal of the Employee by the Employer. The Employee agrees
that this clause shall not mean that the Employer must proceed through any
disciplinary measures before any termination of the Employee by the Employer
without cause or with cause, and the Employer expressly reserves the right to
terminate without cause without proceeding through any disciplinary measures.

 

4.4 The Employer may terminate the Employee's employment at any time without
cause, upon providing the Employee with only the greater of:

 



 

(a)the Employee’s statutory entitlements to accrued wages, vacation pay and
minimum statutory benefits continuation as required by the ESA, plus [**]2 of
notice or pay in lieu of notice (or a combination thereof), and although such
notice or pay in lieu of notice is inclusive of any severance pay under the ESA
(if applicable), such severance pay will be provided to the Employee in a lump
sum and the Employer will not provide such severance pay to the Employee in the
form of working notice; OR

 

 

 

 

(b)the minimum statutory notice of termination or statutory pay in lieu thereof,
statutory severance pay (if applicable) and statutory benefits continuation (if
applicable) as required by the ESA, as well as any other minimum entitlements
required by the ESA including accrued wages and vacation pay.



__________________ 

2 Certain information has been redacted: the omitted text sets forth the
severance payable for termination without cause.

 



 - 4 -

  



 

Except for any entitlements that the Employee may have under the ESA, these
entitlements shall be subject to a duty to mitigate. Where the Employer provides
the Employee with pay in lieu of notice pursuant to clause 4.4(a) or statutory
pay in lieu of notice or statutory severance pay pursuant to clause 4.4(b), such
payment shall be calculated solely by reference to the Employee’s annual base
salary as defined in Schedule “B”, except and only to the extent as otherwise
minimally required by the ESA. For clarity, if the ESA requires the Employee’s
benefits to be continued during any statutory notice period, the Employee’s
benefits will only be continued for the minimum statutory notice period required
by the ESA.

 

The Employee understands and agrees that the entitlements set out in clause 4.4
will constitute the Employee’s full and final entitlements, in the event of a
without cause termination, to notice or pay in lieu of notice, benefits
continuation, and severance pay (if applicable), including in the event of a
constructive dismissal of the Employee’s employment and including any
entitlements to common law notice. If a greater entitlement is provided under
the ESA, that greater entitlement shall prevail and the Employee’s entitlements
shall be increased only to the extent necessary to satisfy such greater
entitlement. In no event will the Employee be provided with less than the
Employee’s minimum entitlements under the ESA.

 

The Employee understands and agrees that clause 4.4 shall remain in force
throughout the Employee’s employment, regardless of the Employee’s length of
service or other changes to the Employee’s position that may occur over time,
including without limitation after any promotion or salary increase, unless
amended by mutual written agreement.

 

5. Change of Control

 



5.1 Notwithstanding any compensation payable pursuant to clauses 4.1 and 4.4 of
this agreement, should a change of control (“Change of Control”) occur in the
Company during the Term of this Agreement or within 6 months after the earlier
of the following: i) the Expiration Date; ii) the date on which the Employee
terminates the agreement under section 4.1; or iii) the date of termination of
the agreement under section 4.4, then the Employee shall be entitled to the
greater of:



 



 

(a)the Employee’s statutory entitlements to accrued wages, vacation pay and
minimum statutory benefits continuation as required by the ESA, plus [**]3
months of pay in lieu of notice in a lump sum and such pay in lieu of notice is
inclusive of any severance pay under the ESA (if applicable); OR

 

 

 

 

(b)the minimum statutory notice of termination or statutory pay in lieu thereof,
statutory severance pay (if applicable) and statutory benefits continuation (if
applicable) as required by the ESA, as well as any other minimum entitlements
required by the ESA including accrued wages and vacation pay; and



 

any stock options or warrants to purchase common stock, as referred to in all
existing and future agreements between the Company and the Employee, granted to
the Employee (including any award that resulted from a substituted or
replacement of equity awards upon Change of Control) shall become immediately
vested and exercisable.

_____________________

3 Certain information has been redacted: the omitted text sets forth the amount
of severance payable upon a change of control.

 



 - 5 -

  



 

5.2 For the purposes of clause 5.1, a Change of Control includes any of the
following events:

 



 

(a)If any individual, partnership, company, society, or other legal entity (a
“Person”), alone or together with any other Persons with whom it is acting
jointly or in concert, becomes the beneficial owner of, or acquires the power to
exercise control or direction over, directly or indirectly, such securities (or
securities convertible into, or exchangeable for, securities) entitled to more
than fifty percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Stock”) of the Company or if any Persons that previously were
not acting jointly or in concert commence acting jointly or in concert and
together beneficially own, or have the power to exercise control or direction
over, securities entitled to more than fifty percent (50%) or more of the votes
exercisable by holders of voting stock, or have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes;

 

 

 

 

(b)The Company is merged, amalgamated or consolidated into or with another
Person and, as a result of such business combination, a Person who previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Company, either alone or
together with any other persons with whom it is acting jointly or in concert, is
now, either alone or together with any other persons with whom it is acting
jointly or in concert, entitled to hold more than fifty percent (50%) of the
votes, exercisable by holders of the Voting Stock of the Company or of such
Person into which the Voting Stock of the Company has been converted;

 

 

 

 

(c)The capital of the Company is reorganized and a Person, together with any
other persons with whom it is acting jointly or in concert, which previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Company, now as a result
of such reorganization, holds securities entitled to more than fifty percent
(50%) of the votes exercisable by the holders of the Voting Stock of the
Company;

 

 

 

 

(d)The Company sells or otherwise transfers all or substantially all of its
assets to another Person and a Person, together with any other persons with whom
it is acting jointly or in concert, which previously held securities
representing less than fifty percent (50%) of the votes exercisable by the
holders of the Voting Stock of the Company, now as a result of such sale or
transfer, holds securities entitled to more than fifty percent (50%) of the
votes exercisable by the holders of the Voting Stock of the Company; or



 



 - 6 -

  



 



 

(e)During any period of two consecutive years, individuals (“Incumbent
Directors”) who at the beginning of any such period constitute the directors of
the Company or constitute the directors of the sole shareholder of the Company
(the “Shareholder”), cease for any reason to constitute at least a majority
thereof. For the purposes of this clause:

 





 

(i)Each director who, during any such period, is elected or appointed as a
director of the Company or the Shareholder, as applicable, with the approval of
at least a majority of the voting shareholders of the Company or the
Shareholder, as applicable, will be deemed to be an Incumbent Director;

 

 

 

 

(ii)An “Incumbent Director” does not include a director, elected or appointed
pursuant to an agreement (in respect of such election or appointment) with
another Person that deals with the Company or Shareholder, as applicable, at
arm’s length, or as part of or related to an amalgamation, a merger or a
consolidation of the Company or Shareholder, as applicable, into or with another
person, a reorganization of the capital of the Company or Shareholder, as
applicable, or the acquisition of the Company or Shareholder, as applicable, as
a result of which securities entitled to less than fifty (50%) percent of the
votes exercisable by holders of the then-outstanding securities entitled to
Voting Stock of the Company or Shareholder, as applicable, is converted on or
immediately after such transaction are held in the aggregate by Persons who were
holders of Voting Stock of the Company or Shareholder, as applicable,
immediately prior to such transaction; and

 

 

 

 

(iii)References to the Company shall include successors to the Company as a
result of any amalgamation, merger, consolidation or reorganization of the
Company into or with another body corporate or other legal Person.



 

6. Affiliate Sale

 

6.1 Notwithstanding any compensation provided under the termination provisions
of this Agreement, should there be a sale of any of the Affiliates (each such
sale being an “Affiliate Sale”) either during the Term of this Agreement or
within 6 months after the earlier of the following: i) the Expiration Date; ii)
the date on which the Employee terminates the agreement under section 4.1; or
iii) the date of termination of the agreement under section 4.4, then the
Company shall be obligated to pay the Employee a one-time lump sum payment in
the amount equal to 2% of the total value of such Affiliate Sale (the “Affiliate
Sale Entitlement”). The Affiliate Sale Entitlement shall be paid to the Employee
within 90 days of completion of the Affiliate Sale.

 

6.2 For the purposes of clause 6.1, an Affiliate Sale means any of the following
events:

 



 

(a)If any individual, partnership, company, society, or other legal entity (a
“Person”), alone or together with any other Persons with whom it is acting
jointly or in concert, becomes the beneficial owner of, or acquires the power to
exercise control or direction over, directly or indirectly, such securities (or
securities convertible into, or exchangeable for, securities) entitled to more
than fifty percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Stock”) of an Affiliate or if any Persons that previously
were not acting jointly or in concert commence acting jointly or in concert and
together beneficially own, or have the power to exercise control or direction
over, securities entitled to more than fifty percent (50%) or more of the votes
exercisable by holders of voting stock, or have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes;



 



 - 7 -

  



 



 

(b)An Affiliate is merged, amalgamated or consolidated into or with another
Person and, as a result of such business combination, a Person who previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Affiliate, either alone or
together with any other persons with whom it is acting jointly or in concert, is
now, either alone or together with any other persons with whom it is acting
jointly or in concert, entitled to hold more than fifty percent (50%) of the
votes, exercisable by holders of the Voting Stock of the Affiliate or of such
Person into which the Voting Stock of the Affiliate has been converted;

 

 

 

 

(c)The capital of an Affiliate is reorganized and a Person, together with any
other persons with whom it is acting jointly or in concert, which previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Affiliate, now as a result
of such reorganization, holds securities entitled to more than fifty percent
(50%) of the votes exercisable by the holders of the Voting Stock of the
Affiliate;

 

 

 

 

(d)An Affiliate sells or otherwise transfers all or substantially all of its
assets to another Person and a Person, together with any other persons with whom
it is acting jointly or in concert, which previously held securities
representing less than fifty percent (50%) of the votes exercisable by the
holders of the Voting Stock of the Affiliate, now as a result of such sale or
transfer, holds securities entitled to more than fifty percent (50%) of the
votes exercisable by the holders of the Voting Stock of the Affiliate; or

 

 

 

 

(e)During any period of two consecutive years, individuals (“Incumbent
Directors”) who at the beginning of any such period constitute the directors of
an Affiliate cease for any reason to constitute at least a majority thereof. For
the purposes of this clause:



 



 

(i)Each director who, during any such period, is elected or appointed as a
director of an Affiliate with the approval of at least a majority of the
Incumbent Directors will be deemed to be an Incumbent Director;

 

 

 

 

(ii)An “Incumbent Director” does not include a director, elected or appointed
pursuant to an agreement (in respect of such election or appointment) with
another Person that deals with an Affiliate at arm’s length, or as part of or
related to an amalgamation, a merger or a consolidation of an Affiliate into or
with another person, a reorganization of the capital of an Affiliate or the
acquisition of an Affiliate as a result of which securities entitled to less
than fifty (50%) percent of the votes exercisable by holders of the
then-outstanding securities entitled to Voting Stock of an Affiliate is
converted on or immediately after such transaction are held in the aggregate by
Persons who were holders of Voting Stock of an Affiliate immediately prior to
such transaction; and

 

 

 

 

(iii)References to an Affiliate shall include successors to an Affiliate as a
result of any amalgamation, merger, consolidation or reorganization of an
Affiliate into or with another body corporate or other legal Person.



 



 - 8 -

  



 

7. Non-Solicitation

 

7.1 The Employee will gain knowledge of the Employer and the Affiliate’s
business and will form a close working relationship with their respective
clients, suppliers, and employees which knowledge could be used to injure the
Employer and/or the Affiliates if made available to a competitor or used for
competitive purposes.

 

7.2 The Employee agrees that during employment and for a period of six (6)
months after the termination of employment hereunder, howsoever brought about,
the Employee will not solicit or attempt to solicit any of the Employer’s or
Affiliates’ clients, provided that following the termination of the Employee’s
employment, this clause shall only apply in respect of such clients with whom
the Employee had serviced or solicited during the twelve (12) month period
immediately preceding the termination of the Employee’s employment.

 

7.3 The Employee agrees that during employment and for a period of six (6)
months following termination of employment hereunder, howsoever brought about,
the Employee will not solicit or attempt to solicit any employee of the Employer
that causes or is attempted to cause such employees to cease or reduce the
employment provided to the Employer by such employees, provided that following
the termination of the Employee’s employment, this provision shall only apply in
respect of such employees with whom the Employee worked with during the twelve
(12) month period immediately preceding the termination of the Employee’s
employment.

 

7.4 The Employee acknowledges and agrees that all of the restrictions contained
in clause 7 are necessary and fundamental to the protection of the business of
the Employer and that all such restrictions are fair, reasonable and valid given
the nature of the Employer’s business and the Employee’s position within that
business. The Employee hereby waives all defences to the strict enforcement
thereof. The Employee further confirms that these obligations will not unduly
preclude Employee from becoming gainfully employed or from otherwise working
following the termination of this Agreement.

 

8. Notices

 

8.1 Any notice required or permitted to be given to either party must be
delivered by hand or personally to the party's address last known to the other
party and will be deemed to be received on the date of hand delivery or personal
delivery to such address. Personal delivery shall include delivery by a
commercial courier.

 



 - 9 -

  



 

9. Survival

 

9.1 The Employee's obligations contained in clauses 3, 7 and 8, shall survive
the termination of this agreement.

 

9.2 The provisions of this Agreement shall survive changes in the employment
relationship including, but not limited to:

 



 

(a)Changes in the Employee's duties, responsibilities, and compensation and
benefits;

 

 

 

 

(b)Changes in ownership of the Employer; and

 

 

 

 

(c)Passage of time.



 

10. Severability, Employment Standards and Accessibility

 

10.1 In the event that any provision of this agreement is found to be void,
invalid, illegal or unenforceable by a court of competent jurisdiction, such
finding will not affect any other provision of this agreement. If any provision
of this agreement is so broad as to be unenforceable, to the maximum extent
permissible by law, such provision shall be interpreted to be only so broad as
is enforceable. All covenants, provisions and restrictions in this agreement
shall be interpreted in accordance with the ESA, and if a greater entitlement is
provided for under the ESA than as set out in any covenant, provision or
restriction of this agreement, that greater entitlement shall prevail, the
Employee’s entitlements shall be increased only to the extent necessary to
satisfy such greater entitlement, and the Employer will provide the Employee
with such greater entitlement.

 

Consistent with the Employer’s obligations under the Ontario Accessibility for
Ontarians with Disabilities Act, 2005 and the Ontario Human Rights Code, the
Company accommodates employees with disabilities in accordance with law. If the
Employee requires any accommodations, the Employee agrees to promptly let the
Employer know.

 

11. Waiver

 

11.1 The waiver by either party of any breach or violation of any provision of
this agreement shall not operate or be construed as a waiver of any subsequent
breach or violation. Further, no such waiver shall be effective or binding
unless made in writing by the party purporting to give it.

 

12. Entire Agreement

 

12.1 This agreement, in conjunction with the Schedules to the agreement and the
Employer’s policies and procedures, constitutes the entire agreement between the
parties with respect to the employment of the Employee and any and all previous
agreements, written or oral, express or implied between the parties or on their
behalf relating to the employment of the Employee by the Employer are terminated
and cancelled and each of the parties releases and forever discharges the other
of and from all manner of actions, causes of action, claim or demands whatsoever
under or in respect of any agreement.

 



 - 10 -

  



 

13. Headings

 

13.1 The headings utilized in this agreement are for convenience only and are
not to be construed in any way as additions or limitations of the covenants and
agreements contained in this agreement.

 

14. Independent Legal Advice

 

14.1 The Employee agrees that the Employee has been afforded the opportunity to
obtain independent legal advice with respect to this agreement and its terms,
and the Employee fully understands the nature and effect of this agreement, and
has entered it freely, voluntarily and without duress.

 

15. Governing Law

 

15.1 This agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario.

 

IN WITNESS WHEREOF the parties have duly executed this agreement as of the day
and year first above written.

 



Kelowna Management Services Corp.

 

 

  

 

 

 Per:“Chris Bunka”

 

 

 

Chris Bunka

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED, SEALED & DELIVERED

in the presence of:

)

 

 

 

 

)

 

 

“Vanessa Carle”

)

 

 

Signature

)

 

 

Vanessa Carle

)

“John Docherty”

Print Name

)

John Docherty

100 – 740 McCurdy Road, Kelowna, BC

)

 

 

Address

)

 

 

Head of Legal Dept.

)

 

 

Occupation

)

 

 



 



 - 11 -

  



 

SCHEDULE “A”

 

SERVICES

 

The Employee shall provide the following services to the Employer and/or the
Affiliates, as determined by the Employer:

 



 

(a)Co-manage with the CEO, the development and expansion new and existing
intellectual property and product pipeline based on its proprietary
technologies; including proposing and developing new or novel methods or
procedures related to human delivery methods, and the characterization thereof,
for bioactive molecules of interest, such as cannabidiol and
tetrahydrocannabinol; identifying potential technology and intellectual property
acquisitions of interest; and implementing new technologies as they become
available;

 

 

 

 

(b)Collaborate to maintain and develop corporate/investor outreach materials as
needed, including, but not limited to, overall corporate messaging through
direct creation and development of corporate presentations, PowerPoints,
websites, shareholder and community communications, business plans, fact sheets,
etc.;

 

 

 

 

(c)Develop and compile appropriate scientific validation/materials/studies
supporting the technology, processes, production and testing merits as
applicable and, when necessary, support clientele in the implementation of the
technology;

 

 

 

 

(d)Identify and evaluate opportunities for capital raising and/or strategic
collaboration with suitable third-parties at appropriate points in time,
including researching, planning, proposing, executing and closing approved
projects, acquisitions, mergers and partnerships, as well as locating and
cultivating finance sources, creating overall value;

 

 

 

 

(e)Co-manage with the CEO, employees, junior executives and consultants in their
regular duties and day-to-day operations;

 

 

 

 

(f)Serve in such capacity or capacities as may from time to time be determined
by resolution of the Board of Directors or senior management of the Company and
perform such duties and exercise such powers as may from time be determined by
resolution of the Board of Directors.

 

 

 

 

(g)Work as needed with lawyers, partners, shareholders and other stakeholders as
required and fulfill all duties expected of an executive officer of a
corporation, including sourcing and/or negotiation of financial proposals and
corporate financings; strategic corporate and financial planning; management of
all the overall business operations; communications with shareholders;
negotiation and management of agreements; and any other duties that should be
reasonably expected by and at the pleasure of the Board of Directors.



 



 - 12 -

  



 

SCHEDULE “B”

 

REMUNERATION

 



1.1. The Employee’s annual base salary will be $180,000.00 (“Base Salary”)
payable semi-monthly.

 

 

1.2. An annual increase equal to the Base Salary, equivalent to 1.25x the prior
calendar rate of inflation as published by the Bank of Canada, beginning January
1, 2020 and on each subsequent anniversary thereafter until the end of the term;

 

 

1.3. The Employee’s out of pocket expenses incurred on behalf of the Company
shall be paid by the Company (the “Disbursements”). Examples include, but are
not limited to: The Disbursements will be limited to the foregoing:



 



 

(a)travelling and other costs actually and properly incurred by the Employee in
connection with the Employee’s duties hereunder, up to a maximum of $40,000.00
per month, with such additional costs being subject to pre-approval by the
management of the Company prior to any reimbursement. Both parties recognize
that, as the financial condition of the Company improves or deteriorates, this
amount may be increased or decreased without making changes to this document and
without such changes constituting a termination of this Agreement, provided the
Company makes the Employee aware of the changed amount;

 

 

 

 

(b)specialized training and/or educational costs as authorized by the Company
for the enhancement of any Services, up to a maximum of $7,500.00 per year;

 

 

 

 

(c)stationery and printing costs;

 

 

 

 

(d)mileage allowance for personal vehicle use at $0.55/km when the Consultant is
required to use own vehicle for business purposes.



 



1.4. The Employee shall also be eligible to receive up to 50% of the total
combined salary and any consulting fee compensation (“Performance Criteria
Milestone Completion Payment”) Employee receives annually from the Company and
any of the Affiliates as applicable based upon completion of performance
criteria milestones to be approved by the Board of Directors. For greater
certainty, the Employee will not be eligible for any Performance Criteria
Milestone Completion Payments during the reasonable notice period, subject only
to applicable ESA requirements.

 

 

1.5. The Employee shall be entitled to receive six weeks’ (or 30 days) of paid
vacation in each year of employment.

 

 

1.6. The Employee shall be entitled to participate in any stock option plan of
the Employer or an Affiliate, with such stock option amounts and exercise price
to be determined by the Board of Directors of such Employer or Affiliate.

 

 

1.7. The Employee is also eligible to participate in the as-yet uncreated profit
sharing plan that will be extended as soon as possible to all employees and
eligible consultants. Details of the profit sharing plan will be provided in a
separate document. Notwithstanding anything to the contrary, in order to be
eligible to receive any profit sharing payments, the Employee must be actively
employed by the Employer on the date that the profit sharing payment is payable.
For greater certainty, the Employee will not eligible for any profit sharing
payments during the reasonable notice period, subject only to applicable ESA
requirements.



 

If so requested by the Employee, through calculation with the Employee, and with
the Employee’s approval: At the time of any equity award consideration that may
be paid to the Employee hereunder, such equity award shall be subject to a
reduction in the equity issued to the Employee per grant to be paid instead as
cash proportional to the tax liability to be incurred by the Employee at the
time of the award. The Company will withhold from payment to the Employee that
fraction of the equity that corresponds to the federal and provincial income tax
payments otherwise payable by the Employee, specifically with respect to each
award only, and the Employee agrees that such a hybrid payment of cash and
equity would fulfill the obligations of the Company with respect to each
affected award. The intent of this partial cash payment is to provide cash
compensation to the Employee in the proportionate amount of the equity award and
it is expressly agreed that it remains the sole responsibility of the Employee
to remit all amounts due to Provincial and Federal tax authorities.

 



 - 13 -



 